PER CURIAM.
Appellant-defendant, Delores Castle, appeals a judgment adjudging her guilty, and sentence for the offense of possession of heroin.
Upon review of the record on appeal and after consideration of the briefs submitted by counsel for the respective parties, we determine the warrantless arrest of the appellant was not based on probable cause. Therefore, the trial court erred in denying appellant’s motion to suppress evidence seized incident to this arrest.
Accordingly, the judgment and sentence herein appealed is reversed and the cause remanded for further proceedings consistent with the views herein expressed.
WALDEN, C. J., and CROSS and OWEN, JJ., concur.